                     Case 1:17-cr-00548-PAC Document 414 Filed 07/01/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              __________
                                            Southern       District
                                                     District of NewofYork
                                                                      __________


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No.     17 Cr. 548 (PAC)
                        Joshua Schulte                         )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Joshua Schulte                                                                                               .


Date:          07/01/2020                                                               /s/ Deborah Colson
                                                                                         Attorney’s signature


                                                                                     Deborah Colson, DC1578
                                                                                     Printed name and bar number
                                                                                        Colson Law PLLC
                                                                                    80 Broad Street, 19th Floor
                                                                                       New York, NY 10004

                                                                                               Address

                                                                                     dcolson@colsonlaw.com
                                                                                            E-mail address

                                                                                          (212) 257-6455
                                                                                          Telephone number

                                                                                          (212) 257-6453
                                                                                             FAX number
